Title: From John Adams to Susanna Boylston Adams Clark Treadway, 7 July 1819
From: Adams, John
To: Treadway, Susanna Boylston Adams Clark



my dear Grand daughter.
Quincy July 7th. 1819

I have received yours of June 30th. I hope you will come with your Uncle and Aunt and bring my little Susan Maria Clark—whose face I wish to see once more—rely my Child on the God of the Widow and the Fatherless and in him put your trust—I can give you no better advise—I hope to see your Uncle and your Aunt—and yourself and your Babe—but all is uncertain, an honest public Man is the Sport of the Wind.—
I am your affectionate Grand father
John Adams
